Judgment unanimously modified in accordance with memorandum and as modified, affirmed, and matter remitted to the County Court of Jefferson County for further proceedings in accordance with memorandum. Memorandum: Appellant, who had been indicted for sodomy as a misdemeanor, was permitted to plead guilty to the charge of disorderly conduct as a misdemeanor in violation of section 720 of the Penal Law and was sentenced to a term of six months in the Jefferson County Jail. He is 34 years of age, married and the father of two children, the operator of a beauty salon and beauticians’ school licensed by the State of New York in which he employs 8 to 10 people. There appears to be no dispute that defendant is industrious, hard-working and currently voluntarily receiving professional treatment for possible abnormal inclinations. He has an honorable *945discharge from the U. S. Air Force and has had no prior arrests. Upon the facts here presented, we are satisfied that the interests of justice dictate that the execution of sentence be suspended and appellant be placed on probation for one year, with such terms and conditions as may be imposed by the County Court Judge. (Cf. People v. Silver, 10 A D 2d 274; People v. Mosher, 24 A D 2d 47.) (Appeal from judgment of Jefferson County Count, convicting defendant of disorderly conduct in violation of section 720 of the Penal Law, a misdemeanor.)
Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecehio, JJ.